NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0305n.06
                           Filed: April 20, 2005

                                          No. 03-3773

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )       ON APPEAL FROM THE
       Plaintiff-Appellee,                              )       UNITED STATES DISTRICT
                                                        )       COURT FOR THE NORTHERN
v.                                                      )       DISTRICT OF OHIO
                                                        )
JOHN DEMJANJUK,                                         )                  ORDER
                                                        )
       Defendant-Appellant.                             )




BEFORE:       COLE and CLAY, Circuit Judges, and COLLIER, District Judge.*

       PER CURIAM. This is the fourth opinion issued by this Court in Defendant-Appellant John

Demjanjuk’s attempt to prevent the revocation of his citizenship. See United States v. Demjanjuk,

367 F.3d 623, 627 (6th Cir. 2004) (cataloging decisions). The relevant procedural history to the

instant appeal is as follows. On February 21, 2002, the district court revoked Demjanjuk’s

citizenship. See United States v. Demjanjuk, No. 1:99CV1193, 2002 WL 544622 (N.D. Ohio Feb.

21, 2002) (findings of fact and conclusions of law); United States v. Demjanjuk, No. 1:99CV1193,

2002 Wl 544623 (N.D. Ohio Feb. 21, 2002) (supplemental opinion). Demjanjuk filed an appeal of

that decision on May 13, 2002, and this Court affirmed the district court in United States v.

Demjanjuk, 367 F.3d 623. While that case was on appeal, Demjanjuk filed a motion for Fed. R. Civ.


       *
       The Honorable Curtis L. Collier, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
No. 03-3773
United States v. Demjanjuk

P. 60(b) relief in the district court on February 12, 2003. The district court denied the motion for

lack of jurisdiction on May 1, 2003. Demjankjuk now appeals that denial. We review a district

court’s denial of Rule 60(b) relief for an abuse of discretion. Blue Diamond Coal Co. v. Trustees

of the United Mine Workers of Am. Combined Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001).

       Prior case law clearly establishes that the district court did not abuse its discretion. As we

have previously held:

       The filing of an appeal with this Court generally divests a district court of
       jurisdiction over the case. In the district court’s discretion, however, it may enter an
       order stating that it is disposed to grant a Rule 60(b) motion, which would allow the
       requesting party to move this Court to remand the case, thereby once again vesting
       jurisdiction in the district court . . . . [T]he district court is under no obligation to
       issue such an order, and in fact [this appeal was characterized] as a ‘procedural
       misstep’ at oral argument. We agree. The district court did not abuse its discretion
       in refusing to rule on . . . [a] Rule 60(b) motion following . . . [an] appeal to this Court.

Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville, 274 F.3d 377, 403 (6th Cir. 2001) (internal

citations omitted). Since Demjanjuk moved for Rule 60(b) relief after he filed a notice of appeal,

the district court had no jurisdiction to entertain the motion, and was under no obligation to issue

an order stating it was disposed to grant the Rule 60(b) motion.

       In any event, this Court finds that the merits of Demjanjuk’s instant Rule 60(b) motion are

not well-taken. Demjanjuk seeks relief under Rule 60(b)(1) (mistake), Rule 60(b)(2) (newly

discovered evidence) and Rule 60(b)(6) (other reasons justifying relief). Demjanjuk argues that a

document known as the “Vanya letter” contains a signature that is inconsistent with his signature

on his Trawinki Prison Camp identity card. However, Demjanjuk has had the relevant documents

in his possession since 1981, during his first defense of the government’s attempt to revoke his



                                                   -2-
No. 03-3773
United States v. Demjanjuk

citizenship. Accordingly, the time has long passed for him to seek relief under either Rule 60(b)(1)

and Rule 60(b)(2). See Fed. R. Civ. P. 60(b) (noting that (b)(1) and (b)(2) motions must be made

within a year from entry of judgment). Nor can Demjanjuk assert that there are“extraordinary or

exceptional circumstances” sufficient to support relief under Rule 60(b)(6). See Blue Diamond Coal

Co., 249 F.3d at 524. Demjanjuk’s prior failure to claim that the Vanya letter undermined the

credibility of other documents, given his two-decade possession of these documents, simply cannot

be considered an “unusual and extreme situation[] where principles of equity mandate relief.” Id.

(internal quotes removed) (emphasis in original).

       Accordingly, we AFFIRM the district court’s denial of the Rule 60(b) motion.




                                               -3-